


Exhibit 10.1
AMENDMENT No. 2, dated as of August 16, 2013 (this “Amendment”), to that certain
credit agreement among LIVE NATION ENTERTAINMENT, INC., a Delaware corporation
(the “Parent Borrower”), the “Guarantors” identified in such Credit Agreement,
the lenders party thereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent
and Collateral Agent, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian
Agent and J.P. MORGAN EUROPE LIMITED, as London Agent (as such credit agreement
is amended, restated, modified and supplemented from time to time, the “Credit
Agreement”); capitalized terms used and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement.
WHEREAS, the Borrower desires to amend the Credit Agreement on the terms set
forth herein (the “Amended Credit Agreement”);
WHEREAS, Section 11.01 of the Credit Agreement provides that the Credit Parties
and the Required Lenders may amend the Credit Agreement and the other Credit
Documents for certain purposes;
WHEREAS, the Borrower has requested (a) new Dollar Revolving Commitments (as
defined in Exhibit A hereto) in the amount of $135,000,000 which shall replace
(in an increased amount) the existing Dollar Revolving Commitments under the
Credit Agreement, (b) new Limited Currency Revolving Commitments (as defined in
Exhibit A hereto) in the amount of $150,000,000 which shall replace the existing
Limited Currency Revolving Commitments under the Credit Agreement, (c) new
Multicurrency Revolving Commitments (as defined in Exhibit A hereto) in the
amount of $50,000,000 which shall replace the existing Multicurrency Revolving
Commitments under the Credit Agreement, (d) new Term A-1 Loans (as defined in
Exhibit A hereto) in an aggregate principal amount of $115,000,000 to refinance
(in an increased amount) Term A Loans under the Credit Agreement and (e) new
Term B-1 Loans (as defined in Exhibit A hereto) in an aggregate principal amount
of $950,000,000 to refinance Term B Loans under the Credit Agreement;
WHEREAS, each Lender with Term B Loans that has executed this Amendment in its
capacity as a Term B Lender and checked the box “Term B Lender Conversion
Option” has agreed to have its outstanding Term B Loans converted to Term B-1
Loans on the Amendment No. 2 Effective Date;
WHEREAS, each Lender with Term B Loans that has executed this Amendment in its
capacity as a Term B Lender and checked the box “Term B Lender Non-Conversion
Option” has agreed to consent to the Amendment but has not agreed to have its
outstanding Term B Loans converted to Term B-1 Loans on the Amendment No. 2
Effective Date (and such Term B Loans shall be repaid in cash upon the Amendment
No. 2 Effective Date);
WHEREAS, each Lender with Term A Loans and/or Revolving Commitments that has
executed this Amendment in its capacity as a Term A Lender and/or Revolving
Lender, respectively shall consent to this Amendment;




--------------------------------------------------------------------------------




WHEREAS, a Person that was not a Lender under the Credit Agreement prior to
giving effect to Amendment No. 2 shall become a Lender thereunder by signing
this Amendment and not checking any boxes on such Person’s signature page
hereto;
WHEREAS, the Persons identified on Schedule I hereto have severally agreed to
provide (i) Dollar Revolving Commitments, (ii) Limited Currency Revolving
Commitments, (c) Multicurrency Revolving Commitments, (d) Term A-1 Loans and (e)
Additional Term B-1 Commitments (as defined in Exhibit A hereto), in the
respective amounts set forth opposite such Persons’ names on Schedule I hereto
under the captions “Dollar Revolving Committed Amount”, “Limited Currency
Revolving Committed Amount”, “Multicurrency Revolving Committed Amount”, “Term
A-1 Loan Committed Amount” and “Additional Term B-1 Committed Amount”
respectively; and
WHEREAS, JPMorgan Chase Bank, N.A. is executing this agreement in respect of its
commitment to provide the Additional Term B-1 Commitment under this Amendment
No. 2 (in such capacity, the “Additional Term B-1 Lender”).
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
Section I.Amendment. The Credit Agreement is, effective as of the Amendment No.
2 Effective Date (as defined below), hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto (which, for clarity, reflects the
amendments made pursuant to Amendment No. 1).
All of the Exhibits to the Credit Agreement are replaced by the Exhibits
attached as Exhibit B hereto (including the amendment and restatement of the
U.S. Security Agreement and the U.S. Pledge Agreement). To the extent any such
Exhibit is to be executed by the Administrative Agent or Collateral Agent the
Lenders hereby authorize the Administrative Agent or Collateral Agent, as the
case may be, to execute such agreement or other document. For the avoidance of
doubt, the U.S. Security Agreement and the U.S. Pledge Agreement shall be
amended and restated and re-executed on the Amendment No. 2 Effective Date and
the Lenders hereby authorize and instruct the Collateral Agent to enter into
such amended and restated agreements.
Each Schedule to the Credit Agreement other than Schedule 2.01 is replaced by
the Schedules attached as Exhibit C hereto.
Section 2.    Effectiveness. Section 1 of this Amendment shall become effective
on the date that the conditions in Section 5.01 and 5.02 of the Amended Credit
Agreement are satisfied (the “Amendment No. 2 Effective Date”) at which time the
Credit Agreement in effect prior to date hereof shall be replaced in its
entirety by the Credit Agreement attached hereto as Exhibit A.




--------------------------------------------------------------------------------




Section 3.    Counterparts; Integration; Effectiveness. This Amendment may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Amendment constitutes
the entire contract among the parties relating to the subject matter hereof and
supersedes any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 5.01 of the
Credit Agreement, this Amendment shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy or other electronic imaging means
shall be as effective as delivery of a manually executed counterpart of this
Amendment.
Section 4.    Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Section 5.    Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Amendment.
Section 6.    Effect of Amendment. Except as expressly set forth herein,
(i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent or any other Agent, in each case under the
Credit Agreement or any other Credit Document, and (ii) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Credit Document. Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement, after
giving effect to this Amendment, or any other Credit Document is hereby ratified
and re-affirmed in all respects and shall continue in full force and effect.
Each Credit Party reaffirms its obligations under the Credit Documents to which
it is party and the validity of the Liens granted by it pursuant to the
Collateral Documents. This Amendment shall constitute a Credit Document for
purposes of the Credit Agreement and from and after the Amendment No. 2
Effective Date, all references to the Credit Agreement in any Credit Document
and all references in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, shall,
unless expressly provided otherwise, refer to the Credit Agreement as amended by
this Amendment. Each of the Credit Parties hereby (i) consents to this
Amendment, (ii) confirms that all obligations of such Credit Party under the
Credit Documents to which such Credit Party is a party shall continue to apply
to the Credit Agreement as amended hereby and (iii) agrees that all security
interests granted by it pursuant to any Credit Document shall secure the Credit
Agreement as amended by this Amendment.
Section 7.    SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS.
EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE




--------------------------------------------------------------------------------




NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF SUCH STATE AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER CREDIT
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AMENDMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT
THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AMENDMENT OR ANY OTHER CREDIT DOCUMENT AGAINST ANY OTHER PARTY
HERETO OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AMENDMENT OR ANY OTHER CREDIT DOCUMENT IN ANY COURT REFERRED TO IN THE
PRIOR PARAGRAPH OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS
AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 8.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER




--------------------------------------------------------------------------------




AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AMENDMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


[The remainder of this page is intentionally left blank]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
PARENT BORROWER:


LIVE NATION ENTERTAINMENT, INC.
By:    /s/ Michael Rowles
Name:    Michael Rowles
Title:    Executive Vice President
        General Counsel and Secretary




--------------------------------------------------------------------------------




DOMESTIC GUARANTORS:


CONNECTICUT PERFORMING ARTS PARTNERS


By: NOC, INC.,
a general partner




By:    /s/ Kathy Willard
Name:    Kathy Willard
Title:
Executive Vice President, Chief
Financial Officer and Assistant
Secretary





By: CONNECTICUT AMPHITHEATER
DEVELOPMENT CORPORATION,
a general partner




By:    /s/ Kathy Willard
Name:    Kathy Willard
Title:
Executive Vice President, Chief
Financial Officer and Assistant
Secretary





--------------------------------------------------------------------------------




BILL GRAHAM ENTERPRISES, INC.
CELLAR DOOR VENUES, INC.
COBB’S COMEDY INC.
CONNECTICUT AMPHITHEATER DEVELOPMENT CORPORATION
CONNECTICUT PERFORMING ARTS, INC.
EVENING STAR PRODUCTIONS, INC.
EVENT MERCHANDISING INC.
FILLMORE THEATRICAL SERVICES
FLMG HOLDINGS CORP.
HARD EVENTS LLC
IAC PARTNER MARKETING, INC.
LIVE NATION LGTOURS (USA), LLC
LIVE NATION MARKETING, INC.
LIVE NATION MTOURS (USA), INC.
LIVE NATION TOURING (USA), INC.
LIVE NATION USHTOURS (USA), LLC
LIVE NATION UTOURS (USA), INC.
LIVE NATION WORLDWIDE, INC.
MICROFLEX 2001 LLC
NEW YORK THEATER, LLC
NOC, INC.
SHORELINE AMPHITHEATRE, LTD.
THE V.I.P. TOUR COMPANY
TICKETMASTER ADVANCE TICKETS, L.L.C.
TICKETMASTER CHINA VENTURES, L.L.C.
TICKETMASTER EDCS LLC
TICKETMASTER L.L.C.
TICKETMASTER MULTIMEDIA HOLDINGS LLC
TICKETMASTER NEW VENTURES HOLDINGS, INC.
TICKETMASTER-INDIANA, L.L.C.
TICKETWEB, LLC
TM VISTA INC.
TNA TOUR II (USA) INC.




By:    /s/ Kathy Willard
Name:    Kathy Willard
Title:
Executive Vice President, Chief Financial Officer and Assistant Secretary







--------------------------------------------------------------------------------






HOB BOARDWALK, INC.
HOB CHICAGO, INC.
HOB ENTERTAINMENT, LLC
HOB PUNCH LINE S.F. CORP.
HOUSE OF BLUES ANAHEIM RESTAURANT CORP.
HOUSE OF BLUES CLEVELAND, LLC
HOUSE OF BLUES CONCERTS, INC.
HOUSE OF BLUES DALLAS RESTAURANT CORP.
HOUSE OF BLUES HOUSTON RESTAURANT CORP.
HOUSE OF BLUES LAS VEGAS RESTAURANT CORP.
HOUSE OF BLUES LOS ANGELES RESTAURANT CORP.
HOUSE OF BLUES MYRTLE BEACH RESTAURANT CORP.
HOUSE OF BLUES NEW ORLEANS RESTAURANT CORP.
HOUSE OF BLUES ORLANDO RESTAURANT CORP.
HOUSE OF BLUES RESTAURANT HOLDING CORP.
HOUSE OF BLUES SAN DIEGO RESTAURANT CORP.
LIVE NATION CHICAGO, INC.
LIVE NATION CONCERTS, INC.
LIVE NATION MID-ATLANTIC, INC.




By:    /s/ Michael Rowles
Name:    Michael Rowles
Title:    President






CAREER ARTIST MANAGEMENT LLC
FRONT LINE MANAGEMENT GROUP, INC.
ILA MANAGEMENT, INC.
LIVE NATION MERCHANDISE, INC.
LIVE NATION TICKETING, LLC
LIVE NATION VENTURES, INC.
MORRIS ARTISTS MANAGEMENT LLC
SPALDING ENTERTAINMENT, LLC
VECTOR MANAGEMENT LLC
VECTOR WEST, LLC
VIP NATION, INC.




By:    /s/ Michael Rowles
Name:    Michael Rowles
Title:
Executive Vice President, General Counsel and Secretary





--------------------------------------------------------------------------------






LIVE NATION - HAYMON VENTURES, LLC
LIVE NATION BOGART, LLC
LIVE NATION STUDIOS, LLC
LN ACQUISITION HOLDCO LLC
MICHIGAN LICENSES, LLC
MUSICTODAY, LLC
WILTERN RENAISSANCE LLC


By:    LIVE NATION WORLDWIDE, INC.,
its sole member




By:    /s/ Kathy Willard
Name:    Kathy Willard
Title:
Executive Vice President, Chief Financial Officer and Assistant Secretary





EVENTINVENTORY.COM, INC.
NETTICKETS.COM, INC.
OPENSEATS, INC.
PREMIUM INVENTORY, INC.
SHOW ME TICKETS, LLC
TICKETSNOW.COM, INC.
TNOW ENTERTAINMENT GROUP, INC.




By:    /s/ Kathy Willard
Name:    Kathy Willard
Title:
Executive Vice President and Assistant Secretary





HOB MARINA CITY, INC.
HOUSE OF BLUES SAN DIEGO, LLC




By:    /s/ Kathy Willard
Name:    Kathy Willard
Title:
Executive Vice President and Chief Accounting Officer





--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Collateral Agent, L/C Issuer, Swingline Lender and a
Lender
By:    /s/ John Kowalczuk
Name:    John G. Kowalczuk
Title:    Executive Director




--------------------------------------------------------------------------------




The undersigned evidences its consent to the amendments reflected in this
Amendment.
JPMORGAN CHASE BANK, N.A.

By:    /s/ John Kowalczuk
Name: John G. Kowalczuk    
Title: Executive Director    


TERM B LENDER CONVERSION OPTION:


X The above Lender is a Term B Lender and, in such capacity, agrees to convert
all of its Term B Loans into Term B-1 Loans.


TERM B LENDER NON-CONVERSION OPTION:


___The above Lender is a Term B Lender and, in such capacity, will not convert
all of its Term B Loans into Term B-1 Loans.


TERM A LENDERS AND REVOLVING LENDERS:


X The above Lender is a Term A Lender and/or Revolving Lender.




























--------------------------------------------------------------------------------




Schedule I
Dollar Revolving Commitments






Dollar Revolving Lender


Dollar Revolving
Committed Amount
Dollar Revolving
Commitment
Percentage


JPMorgan Chase Bank, N.A.
$11,722,222.22
8.68312757%
Bank of America, N.A.
$13,500,000.00
10.00000000%
Goldman Sachs Lending Partners LLC
$13,500,000.00
10.00000000%
HSBC Bank USA, National Association
$13,500,000.00
10.00000000%
Morgan Stanley Bank, N.A.
$13,500,000.00
10.00000000%
The Royal Bank of Scotland plc
$18,500,000.00
13.70370370%
The Bank of Nova Scotia
$13,500,000.00
10.00000000%
Wells Fargo Bank, National Association
$13,500,000.00
10.00000000%
Union Bank, N.A.
$9,000,000.00
6.66666667%
SunTrust Bank
$10,277,777.78
7.61316873%
U.S. Bank National Association
$4,500,000.00
3.33333333%
Total
$135,000,000.00
100.00000000%



Limited Currency Revolving Commitments






Limited Currency Revolving Lender


Limited Currency
Revolving
Committed Amount
Limited Currency
Revolving
Commitment
Percentage


JPMorgan Chase Bank, N.A.
$21,666,666.67
14.44444444%
Bank of America, N.A.
$15,000,000.00
10.00000000%
Goldman Sachs Lending Partners LLC
$15,000,000.00
10.00000000%
HSBC Bank USA, National Association
$15,000,000.00
10.00000000%
Morgan Stanley Bank, N.A.
$15,000,000.00
10.00000000%
The Royal Bank of Scotland plc
$15,000,000.00
10.00000000%
The Bank of Nova Scotia
$15,000,000.00
10.00000000%
Wells Fargo Bank, National Association
$15,000,000.00
10.00000000%
Union Bank, N.A.
$10,000,000.00
6.66666667%
SunTrust Bank
$8,333,333.33
5.55555556%
U.S. Bank National Association
$5,000,000.00
3.33333333%
Total
$150,000,000.00
100.00000000%









--------------------------------------------------------------------------------




Multicurrency Revolving Commitments








Multicurrency Revolving Lenders


Multicurrency
Revolving
Committed Amount
Multicurrency
 Revolving
Commitment
 Percentage


JPMorgan Chase Bank, N.A.
$15,000,000.00
30.00000000%
Bank of America, N.A.
$5,000,000.00
10.00000000%
Goldman Sachs Lending Partners LLC
$5,000,000.00
10.00000000%
HSBC Bank USA, National Association
$5,000,000.00
10.00000000%
Morgan Stanley Bank, N.A.
$5,000,000.00
10.00000000%
The Bank of Nova Scotia
$5,000,000.00
10.00000000%
Wells Fargo Bank, National Association
$5,000,000.00
10.00000000%
Union Bank, N.A.
$3,333,333.33
6.66666667%
U.S. Bank National Association
$1,666,666.67
3.33333333%
Total
$50,000,000.00
100.00000000%



Term A-1 Loan Commitments






Term A-1 Lenders


Term A-1 Loan
Committed Amount


JPMorgan Chase Bank, N.A.
$16,611,111.11
Bank of America, N.A.
$11,500,000.00
Goldman Sachs Lending Partners LLC
$11,500,000.00
HSBC Bank USA, National Association
$11,500,000.00
Morgan Stanley Bank, N.A.
$11,500,000.00
The Royal Bank of Scotland plc
$11,500,000.00
The Bank of Nova Scotia
$11,500,000.00
Wells Fargo Bank, National Association
$11,500,000.00
Union Bank, N.A.
$7,666,666.67
SunTrust Bank
$6,388,888.89
U.S. Bank National Association
$3,833,333.33
Total
$115,000,000.00







--------------------------------------------------------------------------------




Additional Term B-1 Loan Commitments






Additional Term B-1 Lender


Additional Term B-1 Loan
Committed Amount


JPMorgan Chase Bank, N.A.
$
490,495,365.53


Total
$
490,495,365.53









